Jansen, J.
(concurring in part and dissenting in part). I concur with the majority that this Court has jurisdiction to decide these appeals. I also concur with the majority in Docket No. 182950 that the Public Service Commission (psc) correctly determined that various fees mandated under MCL 477.12, 478.1-478.8; MSA 22.559-22.565(2) are not preempted by § 601 of the Federal Aviation Administration Authorization Act of 1994 (faaaa), PL 103-305. I further concur with the majority in Docket No. 186569 that the decision of the PSC must be vacated because § 601 of the FAAAA, PL 103-305, § 601, does not preempt the collective rate making and classifications found in MCL 475.2(n); MSA 22.532(n), MCL 476.7b; MSA 22.540(2), and MCL 479.6b; MSA 22.571(2). However, I respectfully dissent from the decision of the majority *311in Docket No. 186726 affirming the PSC’s determination that the leasing provisions in MCL 479.10a; MSA 22.575(1) are preempted by § 601. I would reverse the PSC’s determination in this regard because I do not believe that the leasing provisions are preempted by federal law.
The PSC determined., and the majority agrees, that the following statutory provision is preempted by § 601:
The lease, contract, or arrangement shall provide that the vehicle, at all times, while being operated under the lease, contract, or arrangement, shall be operated only by persons who are employees of the holder who stand in relation to the holder as employee to employer. [MCL 479.10a(6); MSA 22.575(1)(6).]
I do not find the above statutory provision to be preempted for several reasons. First, the legislative history of the FAAAA indicates that Congress did not intend to preempt leases. Specifically, H R Conf Rep No 677, 103d Cong, 2d Sess, p 88, states in relevant part:
After years of official policy against intrastate motor carrier deregulation, the American Trucking Associations issued a position on June 24, 1994 which stated that “ATA will no longer oppose Federal preemption of state regulation of motor carrier rates and entry based on economic factors,” with some conditions that would allow regulatory protection to continue for non-economic factors, such as liability rules, antitrust immunity to publish documents, insurance, safety, leasing and cargo credit rules. The conferees have attempted to address these conditions in Section 11501 of title 49 as amended by this provision. [Emphasis added.]
*312Second, it is clear from the wording of the federal statute itself and from the legislative history that preemption under § 601 be quite narrow. Section 601(h) is simply labeled “[preemption of state economic regulation of motor carriers.” Moreover, the “[g]eneral rule” set forth in § 601(h)(1) states that a state “may not enact or enforce a law, regulation, or other provision having the force and effect of law related to a price, route, or service of any motor carrier.” (Emphasis added.) The statute also includes “[mjatters not covered,” § 601(h)(2), which includes safety-related requirements, insurance-related requirements, the transportation of household goods, and size, and weight limitations on highways. Further, the legislative history indicates:
The central purpose of his legislation is to extend to all affected carriers, air carriers and carriers affiliated with direct air carriers through common controlling ownership on the one hand and motor carriers on the other, the identical intrastate preemption of prices, routes and services as that originally contained in Section 105(a), 49 USC App 1305(a)(1), of the Federal Aviation Act. [H R Conf Rep, supra, p 83.]
Thus, it is clear-from the statute and from the legislative history that Congress intended that federal preemption of state laws be narrowly drawn.
The question, then, is whether the psc correctly determined that our statutory provision concerning leasing related to a price, route, or service of a motor carrier. The PSC determined that the leasing provision was designed to benefit organized labor and constituted the type of state-imposed economic regulation that § 601 was intended to preempt. The Michigan Teamsters Joint Council No. 43 argued that the leas*313ing provision was related to safety, fitness, and adequacy of insurance. I agree with the position taken by the Teamsters.
MCL 469.10a(6); MSA 22.575(1)(6) requires that the vehicle be “operated only by persons who are employees of the holder who stand in relation to the holder as employee to employer.” Having control over the driver of the vehicle is surely a safety-related matter. If the motor carrier has selection of and control over the driver, then safety measure would be increased because the motor carrier would be responsible for the driver. There is also an additional concern that an owner-operator is less likely to operate without first obtaining insurance, rather than the motor carrier. Therefore, MCL 469.10a(6); MSA 22.575(1)(6) is better read as assuring that leased equipment operates under the control of a motor carrier and that the carrier is fully responsible for the driver and the safety and insurance of the vehicle.
Again, I emphasize that the legislative history of § 601 clearly indicates that leasing is considered to be a noneconomic factor. Accordingly, I believe that the PSC’s finding that MCL 469.10a(6); MSA 22.575(1)(6) is preempted is an error of law that must be reversed. MCL 462.26(8); MSA 22.45(8); Ass’n of Businesses Advocating Tariff Equity v Public Service Comm, 219 Mich App 653, 659; 557 NW2d 918 (1996).